Citation Nr: 0610478	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO), which confirmed a prior 
denial of service connection for a seizure disorder.

The veteran and his mother provided testimony in support of 
this appeal at a video conference hearing chaired by the 
undersigned in July 2005.  A transcript is of record.

In a September 2005 decision/remand, the Board reopened the 
veteran's claim for service connection for a seizure 
disorder, after finding that new and material evidence had 
been submitted, and remanded the matter back to the agency of 
original jurisdiction (AOJ) for additional development.

Having completed the requested development, the AOJ issued a 
Supplemental Statement of the Case (SSOC) in December 2005, 
confirming the denial.  The veteran then indicated, in 
response to the SSOC, that he would be submitting additional 
evidence within 60 days of the SSOC and that he understood 
that if he did not do so, his case would be returned to the 
Board.  The 60-day period has expired and no additional 
information or evidence has been received.  The AOJ has 
accordingly returned the case to the Board for appellate 
disposition.



FINDING OF FACT

The current seizure disorder is not shown to be etiologically 
related to service.



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has also stated that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's service connection claim by means 
of letters issued in April 2004 and October 2005.  Thus, the 
veteran has received adequate VCAA notice as described in 
Pelegrini.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disability on 
appeal.  Notice as to the assignment of an effective date or 
rating is not required in this case because, inasmuch as the 
claim for service connection is being denied, no effective 
date or rating is being assigned.  The veteran is thus not 
prejudiced by the lack of this element of notice.  Mayfield 
I.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given after the initial decision from which this appeal 
arose, delayed notice is generally not prejudicial to a 
claimant.  Mayfield I.  Additionally, any timing deficiency 
in this case was further cured by the issuance of the SSOC of 
December 2005, well after the issuance of the two VCAA 
letters in this case.  Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal and has had the veteran examined.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted, on a presumptive 
basis, for a disease deemed chronic by VA, such as 
epilepsies, if it appeared to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The veteran's service medical records reveal evaluations for 
ongoing chronic drug addiction and related behavioral 
problems, which the veteran reported he had had since the age 
of 14, and had involved "shooting all kinds of drugs" since 
that age.  Because of his chronic drug addiction, he was 
separated from service in June 1970.

The veteran's service medical records are entirely silent as 
to any evidence of seizures.  At the medical examination for 
separation purposes in June 1970, he had a normal 
neurological evaluation and denied having ever had, or 
currently having, epilepsy or fits, nervous trouble of any 
sort, or any periods of unconsciousness.

The earliest evidence of record referencing seizures is 
contained in the discharge summary of a VA hospitalization 
between December 1971 and June 1972 for treatment of 
frostbite of both feet after spending over 30 hours out in 
the cold during the winter.  That discharge summary contains 
a reference to the veteran having a history of a near 
seizure, which, however, was not confirmed by an EEG obtained 
during admission, which was normal.
 
Private medical records reflecting a hospitalization between 
November and December 1973, indicating that the veteran was 
epileptic.

VA medical records produced in January 1978, January 1979, 
and April 1980 confirm the diagnosis of a seizure disorder.  
The January 1979 VA medical record indicates that the 
etiology of the veteran's seizure disorder was "unknown," 
while the April 1980 VA neurological consultation record 
indicates that the veteran's convulsive disorder was 
secondary to his "withdrawal from drugs, alcohol, or 
anticonvulsants."

Other VA and private medical records produced during the 
pendency of this appeal confirm the diagnosis of a seizure 
disorder.

On VA medical examination in March 1999, the veteran reported 
a history of seizures "since just out of service" in the 
1970's, including an episode back that time when he had a 
grand mal seizure that led him to a hospital.  The veteran 
reported a history of 10 to 15 seizures per week back in the 
1970's and said that the seizures caused him to lose 
consciousness.  He reported that his last seizure was three 
days earlier and that he had had two in the past five days.  
A seizure disorder, grand mal type, was diagnosed.

In a statement dated in January 2002, Dr. S.J., a private 
physician, indicated that the veteran was his patient and 
that the veteran had been treated with anticonvulsants for a 
seizure disorder since the 1970's.  He also expressed the 
following:

I have only known [the veteran] for a 
couple of years, but it is certainly 
plausible, in my medical experience, that 
his seizures could have started within 
six months of his discharge from the 
military.  I would therefore state that 
it is possible that his seizure disorder 
is related to his military service.

An October 2003 VA mental health consultation record reveals 
an assessment of seizure disorder of psychogenic origin.

At a hearing before a Decision Review Officer at the RO in 
February 2004, to discuss another issue that is no longer on 
appeal, the veteran submitted a handwritten document 
containing a diary of the veteran's seizure activity compiled 
by the veteran's spouse for the period beginning in February 
2003.

In a February 2004 note from a VA Seizure Clinic, A.P., a 
registered nurse, indicated that the veteran had received 
urgent medical care from VA eight days before due to 
complaints of cluster seizures.  As an "incidental note," 
she noted the following:

He reports that two weeks after discharge 
from service that he was taken to Keen 
Hospital in NH and was told that he had 
epileptic seizures and was started on 
Dilantin and Phenobarbital.  Indications 
are that seizures are more likely than 
not service connected ... .

The report of a VA neurological examination conducted in 
October 2005 indicates that the examiner reviewed the three 
volumes of medical records and VA hospital follow-ups, as 
requested by the Board in its remand of September 2005.  The 
veteran reiterated a prior claim of his having been a 
prisoner of war (POW) during his service in Vietnam sometime 
in 1969 and/or 1970 but the examiner pointed out that "the 
review of his military records there does not mention of any 
suggestion of a [POW] situation."  The examiner did note 
that the veteran's service medical records revealed a history 
of repeated abuse of drugs and failure to perform his duties, 
which the veteran admitted at the examination, although he 
denied a history of intravenous drug use.

The veteran also denied any use of drugs prior to service, 
except possibly for sniffing glue, paint thinners, or 
gasoline.  He stated that he suffered his first seizures 
within two months after his discharge from service, when he 
was taken by his friends to a hospital in New Hampshire.  The 
examiner noted that there was no record from this hospital 
that this had actually occurred, even though by late 1971 or 
some time in 1972 he had been described as having seizures 
for which he was treated with Dilantin and Phenobarbital.  
The veteran again reported having suffered from several 
seizures, sometimes 10 to 20 in a week, in the 1970's, which 
he described as convulsive, with loss of consciousness.

The examiner noted that the medical evidence of record 
revealed an abnormal EEG in 1978 showing generalized 
paroxysmal activity consistent with an epileptiform disorder, 
but that, since then, EEGs had been normal.  He noted, 
however, that the veteran was believed to have both 
generalized tonic-clonic and complex-partial seizures and had 
been on numerous anticonvulsants over the years, having been 
switched to Depakote and Gabapentin more recently.  He had 
gone for about nine months without seizures but had recently 
had seizure activity after deciding to stop his medication.  
The veteran stated that his family history was negative for 
epilepsy, although the examiner noted that "an old record 
reports he mentioned his father might have had seizures when 
he was young."

Based on the data obtained on the examination, a diagnosis of 
epilepsy (seizure disorder) was given and the examiner noted 
that the history and examination were both consistent with a 
long-standing seizure disorder, likely both generalized 
tonic-clonic and complex-partial seizures.  He pointed out 
that, even though the veteran reported that the seizures 
started within two months from his discharge, "there is no 
actual documentation of this in his extensive C-file," that 
"[h]e certainly did not have seizure activity in the service 
that is documented, nor did he have a head injury in the 
service," and that, while stress may lower seizure 
thresholds, "there is no evidence that a post-traumatic 
stress disorder is the cause of this veteran's seizure 
disorder."  Based on this rationale, he then offered the 
following opinion:

It is my opinion that this veteran does 
have a current seizure disorder, but is 
more likely than not that its onset came 
after his service was completed.

After a careful review and weighing of the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a seizure 
disorder.

The evidence favoring the veteran's claim essentially 
consists of the January 2002 opinion from Dr. S.J., the 
February 2004 opinion from A.P., a registered nurse, and the 
various statements submitted by the veteran, to include his 
testimony at the July 2005 video hearing, essentially to the 
effect that his seizure disorder started less than a year 
after service and should accordingly be service-connected.

The probative value of the medical opinions of January 2002 
and February 2004 is substantially lessened by the fact that 
both opinions were evidently given based on the inaccurate 
history given by the veteran and without the benefit of a 
review of the veteran's claims folders, especially his 
service medical records and medical records produced within 
the few years immediately following service.  Also neither of 
these two medical opinions offered a rationale for either 
opinion.

In regards to the veteran's opinions attempting to establish 
a nexus between his current seizure disorder and service, the 
Board notes that, while he is certainly competent to report 
symptoms, he has not claimed, nor shown, that he is a medical 
professional who has the requisite training and knowledge to 
offer an opinion as to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional).  

Similarly, while the veteran is competent to report a history 
of seizure activity shortly after service, he would not be 
competent to diagnose that activity as a manifestation of a 
chronic disease for which presumptive service connection is 
available, or to provide an opinion relating the post seizure 
activity to service.  Espiritu.

The Board is, therefore, precluded from assigning any 
probative value to the veteran's opinion regarding the 
claimed relationship between a current disease or disability 
and service.

Further, the veteran has not been shown to be a credible 
historian.  He has offered contradictory statements (e.g. 
reporting during service that he had abused drugs since the 
age of 14, and recently reporting no pre-service drug abuse).  
He has also offered an inherently incredible history of being 
a prisoner of war, whereas the service department records 
show no such history.  While he did serve in Vietnam from 
March to June 1970, the record shows that he was receiving 
frequent counseling by superiors regarding unsatisfactory 
duty performance, and in the latter part of this period was 
being evaluated and processed for an undesirable discharge 
from service (subsequently upgraded).  This history would 
have left little time for the veteran to be a prisoner of 
war.

Because of the lack of credibility, the Board finds the 
veteran's report of symptoms to have little probative value.

Other evidence operating against the veteran's claim consists 
of the October 2005 VA medical opinion, which painstakingly 
discusses the veteran's medical history, points out the fact 
that there is no record of seizures during service or within 
two months after service, as alleged by the veteran, and 
explains that, based on the VA neurologist's review of the 
totality of the veteran's medical records, to include his 
service medical records, it is less likely than not that the 
claimed nexus does exist.

The medical opinion of October 2005 is supported by the 
evidentiary record, which does not show any evidence of any 
seizures at any time during service, does not confirm the 
claimed seizure episodes of two months after service, and 
does not show any evidence of a seizure disorder within the 
one-year period immediately following service, which 
automatically rules out consideration of this claim on a 
presumptive basis.  It was not until December 1971 when the 
first hint of a seizure disorder was produced, but a clear 
seizure disorder was not reported until 1973.  It is further 
noted that the etiology of this disorder was thought at one 
time to be "unknown" and at other time to be secondary to 
the veteran's drug withdrawal.

These contemporaneous records do not report a history of 
seizures in service or within one year thereafter.

Thus, based on all of the above, the Board finds that the 
current seizure disorder is not etiologically related to 
service.  In view of this finding, the Board has no other 
recourse but to conclude that the veteran's seizure disorder 
was not incurred in or aggravated by service.
	
Because the preponderance of the evidence is clearly against 
the veteran's service connection claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).  The claim, as such, must be denied.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


